Smith, J. The first count in the indictment charged an unlicensed sale of a compound of ardent liquor, and was in the usual form except that it did not conclude contra pacem. The second count was in these words : “And the grand jury aforesaid, in the name and by the authority of the State aforesaid, accuse said Robert Williams of the crime of being interested in the sale of liquor without license, committed as follows, viz: The said Robert Williams, in the county and district aforesaid, on the 10th day of March, 1885, was unlawfully interested in the sale of a compound of ardent liquors, called ‘ lemon ginger,’ without first procuring a license from the county court of said county authorizing him to sell the same; against the peace and dignity of the State of Arkansas. A trial was had upon the plea of “not guilty,” and there was a general verdict of guilty. Motions for a new trial and in arrest of judgment were overruled. A record entry recites that a bill of exceptions, signed by the presiding judge, was filed. But no such paper appears in the transcript, although certain testimony and instructions to the jury are copied. Hence our review is limited to errors apparent on the record proper, disregarding what took place at the trial. The first count is defective. Sec. 49 of Art. 7, Constitution of 1874, requires all indictments to conclude “against the peace and dignity of the state.” And as each count in an indictment must be complete in itself, and capable of standing alone if the other counts are quashed, the practical effect is that this formula must be repeated at the end of every count. State v. Cadle, 19 Ark., 613; State v. Hazle, 20 Id., 156. But the second count seems to be good in form and substance, and is sufficient to uphold the verdict and judgment. Brown v. State, 10 Ark., 607; Howard v. State, 34 Id., 433; Cooper v. State, 37 Id., 412. It is not important that, in the caption, the defendant is accused of being interested in the sale of liquor, whereas, in the charging part of the count, he is accused of being interested in the sale of a compound of ardent liquors. The particular offense of which the defendant was accused was made distinct and certain by the statement of the circumstances of its commission, in the body of the count. Lacefield v. State, 34 Ark., 275; Johnson v. State, 36 Id., 242. Affirmed.